Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to applicant’s amendment/response filed on 09/21/2021, which has
been entered and made of record.  Claim 1- 9 are amended. Claims 10 and 11 are added. Claims 1-11 are pending in the application.
		
Response to Arguments
Claims rejections under 112(b) are withdrawn in view of Applicant’s amendments.
Applicant arguments regarding claim rejections under 103 are considered, but are not persuasive. 
Applicant argues: 

    PNG
    media_image1.png
    385
    733
    media_image1.png
    Greyscale

Examiner disagrees: Craeghs teaches that each pixel in a layer (object image layer) may be given a binary value (e.g., 0 or 1 represents whether there is a wrinkle on the image) based on whether the pixel's gray value satisfies the threshold gray value, thereby generating a binary image for the layer. Based on the analysis of the binary values, an error (wrinkle) will be determined. ([0065], “At 625, the computing device determines if there is an error in the parts. For example, the image capture device compares the captured images of layers of build material to the reference image. If any of the gray values of pixels (e.g., corresponding to one or more parts) in the images of the layers of build material (e.g., for a single layer or based on multiple layers as described herein) do not satisfy the threshold gray value, the computing device determines there is an error. …. If there is an error, at 635, the computing device takes some action, such as alerting a user, logging data, stopping the build, continuing with the build, etc., as described herein.”)  [0066]-[0071] teaches different methods of determining the warpage (wrinkle) for the object. Further, in FIG. 10B and paragraphs [0090]-[0091], Craegphs teaches the optical images that indicate where the error (wrinkle) has occurred in the part may be overlaid on the 3D representation of the parts. So Craegphs teaches using a quantifiable method to determine a wrinkle factor for modeling wrinkles. 

	Applicant argues: 

    PNG
    media_image2.png
    264
    727
    media_image2.png
    Greyscale

Examiner disagrees: Although Craegphs mentioned detecting physical wrinkles, he also teachings a modeling the product in a 3D model; he also teaches overlaying the image that has In some embodiments, the representations of the optical images may be overlaid onto 2D or 3D representations of parts to better indicate where an error has occurred in the part. For example, FIG. 10B illustrates an example of a representation of the optical images 1005 overlaid onto a 3D representation of a part 1020.”)

Applicant argues:

    PNG
    media_image3.png
    156
    718
    media_image3.png
    Greyscale

Examiner disagrees: Craegphs  teaches comparing grays values of pixels in an image with a threshold to decide whether a wrinkle exists or not. If there is wrinkle exists, as shown in FIG. 9, step 925, 935, the system has to take corrective action (indicates a design specification is not met), otherwise the system continue to examine other layers of the parts. ([0047]-[0048], “Some aspects of the present disclosure relate to systems and methods for detecting an error in an additive manufacturing process based on determining whether gray values of pixels in one or more optical images of one or more layers of build material during building of a part satisfy a threshold. Some aspects of the present disclosure relate to systems and methods for detecting an error based on comparing a distribution of gray values of pixels in one or more optical images to a distribution of gray values of pixels in a reference image. For example, some systems and methods may be used for detecting warpage or dross formation in a part during an additive manufacturing process such as SLM.”)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5, 6, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2018/0322621 A 1to Craeghs et al. in view of US Patent Publication No. 2016/0236414 A1 Reese et al.
Regarding claim 1, Craeghs discloses A method for generating a quantitative representation of material wrinkles in a computer-aided design (CAD) model (Craeghs, Abstract, disclosing prediction of part and material quality of Additive Manufacturing (AM) processes, para. [0029], disclosing additive manufacturing techniques start from a digital representation (e.g., CAD file) of the 3D object to be modeled, para. [0037], disclosing warpage as an example of surface deformation in which there is a wrinkle, bend, twist, fold, or other variation in shape from the intended shape), the method performed by a data processing system and comprising: receiving in a CAD model a definition of a shape of a part and a material to be applied to the part (Craeghs, para. [0030], disclosing solidifying layers of building material in additive manufacturing by applying energy to the building material based on a job file, the job file may be based on CAD files representing 3D objects, indicating the CAD ;  selecting one or more of a plurality of quantifiable methods to determine a wrinkle factor for modeling wrinkles resulting from a combination of part shape material properties and manufacturing process. (Craeghs, para. [0037], disclosing warpage as an example of surface deformation in which there is a wrinkle, bend, twist, fold, or other variation in shape from the intended shape, para. [0053], disclosing determining where the error such as warpage that has occurred in a layer of a build in the AM process where build material projects above its intended plane (e.g., above the layer of build material before or after recoating) by comparing gray values of pixels of images corresponding to one or more layers of a build to a reference set of gray values of pixels, indicating comparing the gray values of pixels can correspond to one quantifiable method being selected for modeling warpage including wrinkles resulting from projecting build material to a layer of build as combination of part shape and material properties. [0030], “Additive manufacturing processes generally include providing energy from an energy source (e.g., a laser, an electron beam, etc.) to solidify (e.g., polymerize) layers of building material (e.g., plastic, metal, etc.). For example, the additive manufacturing machine may selectively apply energy from an energy source to (e.g., scan) the building material based on a job file.”);  and providing an output file in a predetermined format summarizing the quantified result of determining the wrinkle factor.(Craeghs, para. [0064], disclosing analysis of the gray values across layers may be generated and displayed as visualizations such as graphs, images, etc., para. [0065], disclosing if there is an error, the computing device takes some action, such as logging data, indicating the generated graphs, . 
However, Craeghs does not expressly disclose receiving one or more properties of the material.
On the other hand, Reese discloses receiving one or more properties of the material (Reese, FIG. 2, showing the slicing & material parameters are input to slice object & generate instructions for depositing next layer); selecting one or more of a plurality of quantifiable methods to determine a wrinkle factor for modeling wrinkles resulting from a combination of part shape, material properties and manufacturing process (Reese, para. [0025], disclosing defects in the structural geometry of the part may occur if the printing processes lack accuracy in deposition of building material, para. [0035], disclosing occurrence of air bubbles or excess polymer in the object may act as a defect, para. [0036], disclosing the defects may be drooping/sagging, air bubbles, overhangs, warping, etc., para. [0042], disclosing the identified defects along with the detected build parameters are analyzed in comparison to the intended object geometry and properties (for example mechanical, thermal, chemical, electrical etc.), para. [0060], disclosing identifying one or more defects including vacancies, excess material deposition, trapped air bubbles and the like along with other features of the defects such as location of defects, and number of defects, and the like, para. [0061], disclosing identifying the features of the defects such as location, type, correction action, temperature and the like, FIG. 5, showing various types of defects including overhands/sagging and air bubbles etc., indicating identifying the features of the defects can correspond to the result of a quantifiable method selected for modeling the defects, and the defects can include trapped air bubbles and/or and providing an output file in a predetermined format summarizing the quantified result of determining the wrinkle factor (Reese, para. [0040], disclosing detecting one or more defects and generating a build report featuring the defects/errors).
Before the effective filing date of the claimed invention, it would have been obvious for a person skilled in the art to modify Craeghs with Reese to receive material parameters and detect features of defects such as wrinkles. The suggestion/motivation would have been to provide defect feedback to reduce future occurrence of defects and ensure that the object requirements are met, as suggested by Reese (see Reese, para. [0063]).

Regarding claim 3, Craeghs in view of Reese discloses the method according to claim 1, wherein the method further comprises determining one of: a number of folds detected in one of the wrinkle at a point on a surface on the part;  a strength loss of the material relative to a strength of the material on a flat surface;  and, a volume of material required to manufacture the part, as compared with a predefined amount of material allowed for that part. (Craeghs, para. [0044], disclosing collecting dimensional data during a build and comparing it to an input geometric description in order to determine if a part has been built correctly, indicating the dimensional data during a build can correspond to a volume of material required being determined compared with the input geometric description corresponding to a predetermined acceptable amount of material). 

 claim 5, Craeghs in view of Reese discloses the method according to claim 1, wherein the method further comprises determining the manufacturing process to be applied to the part shape and the material having the received properties. (Craeghs, para. [0030], disclosing additive manufacturing processes using the additive manufacturing machine may selectively apply energy from an energy source to the building material based on a job file including information regarding slices of a digital representation of an object or objects to be built in an additive manufacturing process, Reese, para. [0024], disclosing additive manufacturing process to build or printing a 3D object/part that include three dimensional printing methods such as extrusion based, fused filament fabrication, droplet based, jetting methods and the like, para. [0026], disclosing monitoring the printing process and identifying the defects in the object, FIG. 2, showing the slicing & material parameters and object property requirements, as well as 3D data file has been input to slice object & generate instruction for depositing next layer, outputting tool path to deposit layer and the reference tool path and actual layer has been input to analyze deposited layer for errors or defects, indicating the job file and/or the tool path can correspond to a manufacturing process to be applied to the part shape and the material having the received parameters);  

Regarding claim 6, it recites similar limitations of claim 1 but in a system form. The rationale of claim 1 rejection is applied to reject claim 6. In addition, Craeghs discloses a processor and an accessible memory (Craeghs, FIG. 12).

claim 8, it recites similar limitations of claim 3 but in a system form. The rationale of claim 3 rejection is applied to reject claim 8. In addition, Craeghs discloses a processor and an accessible memory (Craeghs, FIG. 12).

Regarding claim 9, it recites similar limitations of claim 1 but in a non-transitory computer-readable medium form. The rationale of claim 1 rejection is applied to reject claim 9. In addition, Craeghs discloses a non-transitory computer-readable medium and a data processing system (See Craeghs, FIG. 12).

Regarding claim 10, Craeghs in view of Reese discloses The method according to claim 1, wherein the part is a simulated part formed by a simulated manufacturing process and the wrinkles are one or more simulated wrinkles at one or more points on a surface of the simulated part.  (Craeghs [0091], “In some embodiments, the representations of the optical images may be overlaid onto 2D or 3D representations of parts to better indicate where an error has occurred in the part. For example, FIG. 10B illustrates an example of a representation of the optical images 1005 overlaid onto a 3D representation of a part 1020.”)

Regarding claim 11, Craeghs in view of Reese discloses The method according to claim 1, further comprising comparing the value of the wrinkle factor with a limit value of the wrinkle factor to determine whether a manufactured part using the manufacturing process meets a design specification. (Craeghs [0047]-[0048], “Some aspects of the present disclosure relate to systems and methods for detecting an error in an additive manufacturing process 


Claim(s) 2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Craeghs in view of Reese as applied to claims 1 and 6 above, and further in view of Leong (Leong et al., Investigation of failure mechanisms in GFRP sandwich structures with face sheet wrinkle defects used for wind turbine blades).
Regarding claim 2, Craeghs in view of Reese discloses the method according to claim 1, wherein the quantifiable method to determine the wrinkle factor comprises determining a point on a surface on the part at which one of the wrinkles in the material occurs (Reese, para. [0025], disclosing defects in the structural geometry of the part may occur if the printing processes lack accuracy in deposition of building material, para. [0035], disclosing occurrence of air bubbles or excess polymer in the object may act as a defect, para. [0036], disclosing the defects may be drooping/sagging, air bubbles, overhangs, warping, etc., para. [0042], disclosing the identified defects along with the detected build parameters are analyzed in comparison to the intended object geometry and properties (for example mechanical, thermal, chemical, for that point, carrying out at least one of: determining the normal of the surface of the part at the point, determining the normal of the material and deriving a normal difference angle therefrom;  determining a distance of the material from the surface at the point;  and, determining a number of intersection points with the material, of a ray drawn from the surface point in the normal direction to the surface of the part. (Leong, p. 770, Fig. 5, showing the global (x y z) and material (1 2 3) coordinate systems where z representing the height direction, p. 773, col. 2, 1st para., disclosing the wrinkle was modeled with the height and width, p. 774, Fig. 17, showing the displacement measured in z-direction for a section AA while the winkle exists, indicating the distance of the material from the surface at the point of the wrinkle is determined).
Before the effective filing date of the claimed invention, it would have been obvious for a person skilled in the art to modify Craeghs in view of Reese with Leong to measure wrinkle distance/height. The suggestion/motivation would have been to predict the response and failure initiations of the specimens, as suggested by Leong (see Leong, p. 773, col. 1, 1st para.).
 
claim 7, it recites similar limitations of claim 2 but in a system form. The rationale of claim 2 rejection is applied to reject claim 7. In addition, Craeghs discloses a processor and an accessible memory (Craeghs, FIG. 12).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding claim 4, none of the prior art references discloses wherein the predefined amount of material allowed for that part comprises the volume required on the flat surface times a scaling factor. 
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANNA WU whose telephone number is (571)270-0725.  The examiner can normally be reached on Monday-Thursday 8:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YANNA WU/Primary Examiner, Art Unit 2611